DISMISS and Opinion Filed September 29, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00381-CV

     JORDAN KAHN MUSIC COMPANY, LLC AND JORDAN KAHN,
                         Appellants

                                         V.

                       TRAVIS THRELKELD, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-05966-2020

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                        Opinion by Justice Partida-Kipness
      We questioned our jurisdiction over this appeal from the trial court’s February

28, 2021 final judgment on appellee’s motion to dismiss under section 27.003 of the

Texas Citizen’s Participation Act (TCPA) as it did not appear to have been timely

filed. See Brashear v. Victoria Gardens of McKinney, L.L.C., 302 S.W.3d 542, 545

(Tex. App.—Dallas 2009, no pet.) (op. on reh’g) (timely filing of notice of appeal is

jurisdictional). Because an appeal from a final judgment on a section 27.003 motion

to dismiss is accelerated, the notice of appeal was due no later than March 22, 2021,
twenty days after the judgment was signed, or, with an extension motion, April 6,

2021, fifteen days later. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.008(b); TEX.

R. APP. P. 4.1(a), 26.1(b), 26.3, 28.1(a). The notice of appeal, however, was not filed

until May 24, 2021.

      In jurisdictional briefing filed at our request, appellants do not dispute that an

appeal from a final judgment on a motion to dismiss under section 27.003 is

accelerated. Instead, they dispute the February 28th judgment is a judgment on a

section 27.003 motion to dismiss.

      As reflected in the record, appellee sought in his motion both dismissal of the

underlying suit as provided under section 27.003 as well as attorney’s fees as

authorized under section 27.009. See CIV. PRAC. & REM. CODE §§ 27.003, 27.009.

The trial court heard the motion on two different dates. At the first hearing, held

January 19, 2021, the trial court signed an interlocutory order granting the motion to

dismiss and orally granted appellee leave to file an affidavit in support of the fees.

The signed order recites in its entirety as follows:

             Pending before the Court is Defendant Travis Threlkeld’s
      December 7, 2020 Motion to Dismiss pursuant to the Texas Citizens’
      Participation Act (“Motion”). Upon consideration of the Motion, the
      pleadings, the parties’ briefing on file, and the arguments of counsel,
      the Court finds the Motion is GRANTED.

      Following the second hearing, held February 23, the trial court signed the final

judgment. In relevant part, the final judgment reads as follows:



                                          –2–
             On January 19, 2021 and February 23, 2021, the Court heard and
      considered the Defendant’s Motion to Dismiss Pursuant to the Texas
      Citizens’ Participation Act. . . . After considering the motion, the
      response, the evidence presented, and hearing the arguments of counsel,
      the Court determined that the motion to dismiss should be granted and
      that Defendant should recover attorney’s fees incurred in connection
      with this matter. Accordingly,

            IT IS ORDERED that Plaintiffs take nothing upon their claims
      against Defendant Travis Threlkeld and Plaintiffs’ claims are dismissed
      with prejudice to the refiling of same.

            IT IS FURTHER ORDERED that Defendant Travis Threlkeld
      do have and recover judgment from and against Plaintiffs . . . for
      reasonable and necessary attorney’s fees . . . in the amount of
      $7,875.00.

             ***

             . . . All relief not granted herein is denied. IT IS FURTHER
      ORDERED that this is a final judgment disposing of all claims and all
      parties to this suit.

      Based on the language in (1) section 27.003, providing for dismissal, (2)

section 27.009, authorizing attorney’s fees, and (3) section 27.008, accelerating an

appeal “from a trial court order on a motion to dismiss . . . under section 27.003,”

appellants assert that, because attorney’s fees are authorized under section 27.009,

not section 27.003, an order granting fees under section 27.009 is not an order “under

section 27.003” subject to an accelerated appeal. See CIV. PRAC. & REM. CODE §§

27.003, 27.008, 27.009. And, because the request to dismiss was granted January

19th and the issue decided at the second hearing was the fee issue, they argue the

February 28th judgment was not an order “under section 27.003.” Because they


                                         –3–
timely filed a motion for new trial following the February 28th judgment, they assert

the notice of appeal was timely filed. See TEX. R. APP. P. 26.1(a) (providing ninety-

day deadline for filing of notice of appeal from final judgment where motion for new

trial timely filed).1 Alternatively, they argue that, to the extent the February 28th

judgment was a section 27.003 order, we at least have jurisdiction over that portion

of the judgment awarding fees because, again, only the dismissal pursuant to a

motion under section 27.003 is subject to an accelerated appeal.

        Attorney’s fees under section 27.009, however, are only authorized if a legal

action is dismissed under section 27.003. See CIV. PRAC. & REM. CODE § 27.009(a).

As appellee points out in his jurisdictional brief, a trial court need not determine a

fee issue at the same time it grants a request to dismiss, but an order granting a

section 27.003 motion that requests fees is not final until the fee issue has been

determined. See Trane US, Inc. v. Sublett, 501 S.W.3d 783, 787 (Tex. App.—

Amarillo 2016, no pet.) (per curiam); see also Lehmann v. Har-Con Corp., 39

S.W.3d 191, 205 (Tex. 2001) (judgment is final for purposes of appeal if it

unequivocally states it has disposed of all claims and all parties).

        Because the February 28th judgment disposed of the remaining issue in the

motion to dismiss, it was a judgment “under section 27.003” and was subject to an

accelerated appeal. Having been filed outside the deadline for an accelerated appeal,



    1
     While a motion for new trial extends the time for perfecting a regular appeal from thirty days to ninety
days, it does not extend the time to perfect an accelerated appeal. See TEX. R. APP. P. 26.1 & (a), 28.1(b).
                                                    –4–
the appeal from the judgment was untimely and we lack jurisdiction over it. See

Brashear, 302 S.W.3d at 545. Accordingly, we dismiss the appeal. See TEX. R.

APP. P. 42.3(a).



                                        /Robbie Partida-Kipness/
                                        ROBBIE PARTIDA-KIPNESS
                                        JUSTICE

210381F.P05




                                     –5–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JORDAN KAHN MUSIC                            On Appeal from the 366th Judicial
COMPANY, LLC AND JORDAN                      District Court, Collin County, Texas
KAHN, Appellants                             Trial Court Cause No. 366-05966-
                                             2020.
No. 05-21-00381-CV         V.                Opinion delivered by Justice Partida-
                                             Kipness, Justices Myers and Garcia
TRAVIS THRELKELD, Appellee                   participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Travis Threlkeld recover his costs, if any, of this
appeal from appellants Jordan Kahn Music Company, LLC and Jordan Kahn.


Judgment entered September 29, 2021.




                                       –6–